Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/603,164 10/04/2019 PAT 10961268
16/603,164 is a 371 of PCT/US2018/026209 04/05/2018
PCT/US2018/026209 has PRO 62/481,912 04/05/2017
	This office action is in response to Applicant’s amendment submitted August 2, 2022.  Claims 1-5, 10, 13-22, and 26-33 are pending.
	The rejection of claim 28 under 35 U.S.C. 112(d) is withdrawn in view of the amendment to claim 1.
The terminal disclaimer filed on August 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10961268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejection of claims 1-5, 10, 13-22, 26-27, and 31-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,961,268 is withdrawn.
All rejections made in the prior office action have been withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623